UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7323



DENNIS MILLER,

                                              Plaintiff - Appellant,


     versus


HERB JACKSON, Superintendent of the Brown
Creek Correctional Institution; EDGAR TERRY,
Food   Service    Manager    at    Brown   Creek
Correctional Institution; MS. HERRING, Food
Service Supervisor at Brown Creek Correctional
Institution; BOYD BENNETT, Director of North
Carolina Department of Corrections; RANDALL
LEE,    Superintendent    of    the    Caledonia
Correctional Institution; WILEY PHILLIPS, Food
Service Supervisor at Caledonia Correctional
Institution; SIX UNKNOWN AGENTS, employed as
Food Service Officials, Superintendents, etc.
with   the   North   Carolina    Department   of
Corrections, in their individual and official
capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-05-300-MU-3)


Submitted:    December 16, 2005            Decided:   January 9, 2006


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Dennis Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Dennis   Miller   appeals   the    district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous.            We

have     reviewed   the   record   and    find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See Miller v. Jackson, No. CA-05-300-MU-3 (W.D.N.C. filed

July 7, 2005 & entered July 8, 2005).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                    - 3 -